VICKERY, P. J.:
Epitomized Opinion
SETTING ASIDE VERDICT — (1) Where perjury is committed outside of court, the perjurer need not be convicted before a judgment can be set aside.
This was an action to set aside a judgment upon the ground that it was obtained by fraud and collusion and that the witnesses and parties had entered into a conspiracy to exaggerate the injuries of the plaintiff. Dill had previously obtained a judgment against Miljenovic in the Common Pleas Court of Cuyahoga county, andi it was to set aside this judgment that this action was brought. A demurrer was filed and sustained. The plaintiff prosecuted error. The defendant claimed that before ai judgment could be set aside on the ground of perjury, the perjurer must first be convicted. In reversing the judgment of the lower court, the Court of Appeals held:
1. Where a conspiracy is performed outside of the . court, it is not necessary for the perjurer, who gives perjured testimony during the trial, to be first convicted before a judgment can be set aside after term.